MEMORANDUM**
Aura Cecilia Contreras-Lopez, a native and citizen of Colombia, petitions for review of an order of the Board of Immigration Appeals’ (“BIA”) denying her motion to reopen deportation proceedings. We review for abuse of discretion the denial of a motion to reopen. Hernandez-Vivas v. INS, 23 F.3d 1557, 1561 (9th Cir.1994). We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
The Immigration Judge entered an order of deportation in absentia when Contreras-Lopez failed to appear at her deportation hearing. The BIA did not abuse its discretion by denying reopening because Contreras-Lopez failed to present sufficient evidence to rebut the presumption that notice of the deportation hearing was properly served. See Arrieta v. INS, 117 F.3d 429, 431 (9th Cir.1997).
Additionally, Contreras-Lopez filed her motion to reopen two years past the 90-day deadline set forth in 8 C.F.R. § 3.2(c)(2) (2000), and has advanced no argument for equitable tolling. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.